Citation Nr: 0101978	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of multiple fractures of the 
nose, from the initial grant of service connection.  

2.  Entitlement to a compensable evaluation for service-
connected nasal scars from multiple fractures, from the 
initial grant of service connection. 



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from April 1978 to April 1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 decision by 
the RO which, in part, granted service connection for 
residuals of multiple fractures of the nose and assigned a 10 
percent evaluation, effective from July 21, 1992, the date of 
receipt of the veteran's original claim.  The Board remanded 
the appeal to the RO for additional development in October 
1996.  

By rating action/Supplemental Statement of the Case in 
September 2000, the RO assigned a separate noncompensable 
evaluation for nasal scars from fractures, effective from 
July 21, 1992, and denied a rating in excess of 10 percent 
for residuals of multiple fractures of the nose.  

In a letter received in July 1998, the veteran raised the 
additional issue of service connection for a hip disability.  
This issue is not inextricably intertwined with the issues on 
appeal and has not been developed for appellate review.  
Accordingly, the matter is referred to the RO for appropriate 
action.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law. Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

It appears that the veteran may be receiving social security 
benefits.  The administrative decision and underlying medical 
records used to award any benefits should be obtained and 
included in the claims folder.  In addition, the veteran was 
last examined for VA purposes in October 1998.  A current 
examination should be ordered to determine the severity of 
his service connected disabilities.  The last VA examination 
in late 1998 is not adequate for rating purposes.  For 
example, the examiner diagnosed rhinitis but its relationship 
to the service connected disability is not discussed.  
Moreover, with regard to the question of deformity, the 
physician ordered color photographs which were not obtained.  
He likewise did not comment on the degree of deformity, which 
is a medical question.  While he noted no loss of underlying 
tissue, this is in contrast to the report of a March 1993 
examination in which there was a depressed scar.  
Clarification of the findings on medical examination is 
needed.  While it is observed that additional examinations 
were scheduled for the veteran in early 1999 for which he 
failed to appear, it is noted that the veteran was then 
recuperating from a hip condition and was on crutches.  He 
should be given another opportunity to appear.

The veteran is notified of the importance of appearing for 
the VA examination which will be scheduled.  Federal 
regulation provides as follows:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.
    (c) Running award.  (1) When a 
claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under Sec. 3.951(b) 
of this part, reduced to the lower 
evaluation.  Such notice shall also 
include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
    (2) If there is no response within 60 
days, or if the evidence submitted does 
not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
    (3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
    (4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.

38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The Social Security Administration 
should be asked to provided any 
administrative decision and underlying 
medical records in their possession 
pertaining to the veteran.

3.  The veteran should be asked to furnish 
the names and addresses of all medical 
care providers from whom he has sought 
treatment for the nasal disability or any 
scars in recent years.  All treatment 
records, including VA treatment records, 
should be obtained.

4.  The veteran should be informed of the 
elements needed to establish entitlement 
to an extraschedular rating and be 
notified of the type of evidence he may 
submit to establish entitlement to such 
rating.

5.  The veteran should be afforded a VA 
nose examination.  Color photographs of 
the nose should be taken and included in 
the claims folder.  The claims form must 
be made available to the examiner prior to 
the examination, and all tests and studies 
deemed necessary should be accomplished.  
The examiner must acknowledge that he/she 
has reviewed the claims folder.  The 
examiner should answer the following 
questions, incorporating any underlined 
standard of proof in the answer:

I.  Are the veteran's nasal scars 
slightly, moderately, severely, or 
completely disfiguring?  Are the 
scars repugnant?  

II.  Is there tissue loss, marked 
discoloration, color contrast, etc?

III.  Is there a deviated nasal 
septum?  If so, what is the 
percentage of nasal obstruction on 
each side?

IV.  Is there any obvious 
disfigurement of the nose?  If so, 
is it caused by the shape of the 
nose or scars?

V.  Are there any polyps which are 
at least as likely as not 
attributable to the service 
connected disability?

VI.  Are the nasal scars tender to 
objective demonstration?  Are the 
scars adherent, ulcerated, poorly 
nourished, elevated or depressed?  
Is there keloid formation?

V.  Does the veteran have chronic 
rhinitis?  Is it at least as likely 
as not that any chronic rhinitis is 
etiologically related to the nose 
fracture or residuals thereof or is 
being aggravated by the nasal 
fracture or residuals thereof?  If 
aggravated, the degree of 
aggravation should be quantified to 
the extent feasible.

3.  Lastly, the RO should adjudicate the 
merits of the veteran's claims, based on 
all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000.  
This should include consideration of the 
issue of secondary service connection for 
rhinitis and the provisions of 38 C.F.R. 
§ 3.655 if the veteran fails to appear for 
an examination.  If he does fail to 
appear, the letter notifying him of the 
date and time of the examination and the 
address to which it was sent should be 
included in the claims folder.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with an SSOC.  This SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The 
veteran is advised that he must file a 
timely substantive appeal to the issue of 
secondary service connection for rhinitis 
if the Board is to address this issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Full compliance with all requests for development is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's 


Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





